Ameritas Life Insurance Corp. ("Ameritas Life") Ameritas Variable Separate Account V ("Separate Account") Supplement to: Overture Viva! Prospectus Dated May 1, 2007 Supplement Dated May 1, 2014 1. Subaccount underlying portfolios available as variable investment options for your Policy are: FUND NAME Portfolio Name- Subadviser(s) INVESTMENT ADVISER Portfolio Type / Summary of Investment Objective American Century Investments American Century Investment Management, Inc. American Century VP Income & Growth Fund, Class I Capital growth; income is secondary. American Century VP Value Fund, Class I Long-term capital growth; income is secondary. Calvert Variable Products, Inc.* Calvert Investment Management, Inc. Calvert VP EAFE International Index Portfolio, Class I – World Asset Management, Inc. Index: MSCI EAFE Index. Calvert VP Nasdaq 100 Index Portfolio – Ameritas Investment Partners, Inc. ("AIP") Index: NASDAQ 100® Index. Calvert VP Russell 2000 Small Cap Index Portfolio, Class I – AIP (includes assets merged from Calvert VP Small Cap Growth as of April 30, 2014). Index: Russell 2000 Index. Calvert VP S&P 500 Index Portfolio ** – AIP Index: S&P 500 Index. Calvert VP S&P MidCap 400 Index Portfolio, Class I ** – AIP Index: S&P MidCap 400 Index. Calvert VP SRI Large Cap Value Portfolio *** Long-term capital appreciation. Fidelity® Variable Insurance Products Fidelity Management & Research Company Fidelity® VIP Asset Manager
